Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Yamanishi, US 20060120422 describes  a cascade laser element including a laminated body having a plurality of semiconductor layers laminated on a semiconductor substrate and outputting light generated in an active layer from a first end face of the first and second end faces contained in the laminated body and opposing each other, one semiconductor layer of the plurality of semiconductor layers being the active layer in which a light-emission region generating light by an intersubband transition in a quantum well structure and an injecting region injecting electron into the light-emission region are alternately laminated along the laminating direction of the plurality of semiconductor layers and which has piezoelectricity; element driving means for supplying a voltage to the cascade laser element to drive the cascade laser element; elastic wave supplying means for supplying an elastic wave traveling in the direction approximately orthogonal to the first end face to the active layer; and controlling means for supplying a turn-on voltage in which the gain of the cascade laser 

	Tamezane, US 20060158155 describes a power supply unit comprising: a battery unit including a plurality of rechargeable batteries; a voltage detection portion that detects a voltage of the rechargeable batteries included the battery unit; a temperature detection portion that detects a temperature of the rechargeable batteries included the battery unit; a current detection portion that detects a current applied to the rechargeable batteries included the battery unit; a remaining capacity calculation portion that detects the remaining capacity of the rechargeable batteries based on calculation performed on signals input from the voltage, temperature and current detection portions; and a communication processing portion that transmits the remaining capacity calculated by the remaining capacity calculation portion to a connection device, wherein in operation of the connection device, the voltage detection portion and/or the current detection portion detects the charging/discharging voltage and/or the charging/discharging current applied to the connection device, and the remaining capacity calculation portion integrates the charging/discharging current and/or the charging/discharging voltage and thus detects an integrated remaining capacity, and not in operation of the connection device, the remaining capacity calculation portion repeats pulse discharging a plurality of times, calculates a battery internal resistance and an initial voltage from the discharging current 

Lowrey, US 20060171194 describes he voltage across the memory element reaches or exceeds the threshold voltage Vth(M), the memory element switches from the first branch 550 to the second branch 560. The voltage across the memory element will then fall back (e.g. snapback) to a smaller holding voltage Vh(M) (plus current times dV/dI-the dynamic resistance in region 560). The current Ih(M) is the holding current of the memory element M in its reset state and is the current which corresponds to the holding voltage Vh(M).

Lowrey, US 20060227591 describes a phase change memory cell may be read by driving a current through the cell higher than its threshold current. A voltage derived from the selected column may be utilized to read a selected bit of a phase change memory. The read window or margin may be improved in some embodiments. A refresh cycle may be included at periodic intervals.

Parkinson, US 20060227590 A1 describes reading a cell on an address line by triggering the phase change memory cell; providing a reference level from said address line; comparing said reference level to a level on said line after a time 

Gielniak, US 20090109046 describes a method of estimating the state-of-age of a secondary cell utilizing an adaptive group filter algorithm, said method comprising the steps of: a) concurrently sensing a current supplied to and voltage drop across the cell over a sampling period, so as to generate synchronized current and voltage signals; b) analyzing the current signal with respect to time, so as to determine a rate of current change and an instantaneous charge or discharge event based on the rate of current change; c) determining a correlative pair of candidate current and voltage drop values based on the current and voltage signals when an instantaneous event is determined; d) accessing a data bucket to determine a number of previously determined sample data points from like instantaneous events within the sampling period, and storing the pair as a sample data point in the bucket, if the number of previously determined sample data points is less than a minimum quantity, or if the candidate current value is greater than each of the current values of the previously determined sample data points; e) averaging the current and voltage drop values of the sample data points, when the number of stored points reaches the minimum quantity for each of said instantaneous charge and discharge events; f) determining the change in the current value between the average of the charge and discharge events 

Czubatyj, US 20100203709 A1 describes a method of depositing a chalcogenide material. The method includes forming a condensed phase chalcogenide source material on a deposition surface, capping the deposition surface, vaporizing the chalcogenide source material, and subsequently forming a product chalcogenide material on the deposition surface by condensing the vapor. Vaporization may occur via sublimation or evaporation and the condensed phase chalcogenide source material may be a solid-phase source material or a liquid-phase source material. The sublimation-condensation process achieves a spatial redistribution of chalcogenide material on the deposition surface. The deposition surface may include a patterned feature such as a hole, trench or other opening, where the spatial redistribution afforded by the method provides more conformal coverage or more uniform filling of the feature. The composition of the redistributed product chalcogenide material closely corresponds to the composition of the chalcogenide source material.

Czubatyj, US 20100203263 A1 describes testing of the device was continued beyond five operating cycles to test the endurance of the device. For practical devices, it is desirable for the device characteristics to remain stable over a large number of operating cycles. FIG. 12 summarizes the performance of the device 

Bhatt, US 20110097624 A1 describes a flexible electrode comprising: fabric substrate; a conductive polymer, copolymer or mixture of conductive polymers comprising a first component which has high specific electrochemical capacitance, and a second component which has a lower electrochemical capacitance, lower molecular density, and greater electrical conductivity compared to the first component; and a counterion stable to lithium. The cycling results are shown in FIG. 1. In FIG. 1 the solid line is cell voltage. The discharge 

Cybart, US 20170133577 A1 describes a method for fabricating a superconducting device, comprising: patterning a circuit pattern comprising a plurality of bridges in superconducting film; patterning a conductive metal to form a plurality of electrodes within the circuit pattern; and directing a focused energy beam having an energy level and a beam diameter onto selected regions of the superconducting film to define a barrier for forming a Josephson junction; wherein the superconducting film has a predetermined film thickness selected so that the energy beam travels and induces damage through the entire predetermined film thickness without the beam diameter substantially increasing as a result of damage collisions. FIG. 6D shows I-V for several temperatures of an YBCO, SIS junction fabricated by irradiation with a higher dose of 6×10.sup.16 He.sup.+/cm.sup.2. Unlike the junction shown in FIG. 6A, the resistance of this junction increases as temperature is decreased, indicating that the barrier is an insulator as opposed to a disordered metal (FIG. 6A). Measurements of the dynamic resistance (dV/dI) reveal 5 orders of AC 

S. Goswami, Side gate tunable Josephson junctions at the LaAlO3/SrTiO3 interface, 19, Jan 2017, 8 pages describes Novel physical phenomena arising at the interface of complex oxide heterostructures offer exciting opportunities for the development of future electronic devices. Using the prototypical LaAlO3/SrTiO3 interface as a model system, we employ a single-step lithographic process to realize gate tunable Josephson junctions through a combination of lateral confinement and local side gating. The action of the side gates is found to be comparable to that of a local back gate, constituting a robust and efficient way to control the properties of the interface at the nanoscale. We demonstrate
that the side gates enable reliable tuning of both the normal-state resistance and the critical (Josephson) current of the constrictions. The conductance and Josephson current show mesoscopic fluctuations as a function of the applied side gate voltage, and the analysis of their amplitude enables the extraction of the phase coherence and thermal lengths. Finally, we realize a superconducting
quantum interference device in which the critical currents of each of the constriction-type Josephson junctions can be controlled independently via the side gates.

below that at which the anomaly due to the lower CDW shows its maximum. We
have observed that for some samples a very sharp drop with a deep minimum in dV/dI occurs at the critical electric field value where the charge-density wave is depinned. Over a large range of electric field below this dip we have measured low-frequency noise. Wedevelop a model where the phase of the charge-density wave is described as an overdamped oscillator. If we consider the sample as consisting of a unique domain, we find that the differential resistance has an infinite negative value at the critical electric field when the current in the sample is regulated. We also obtain expressions for the variation of the frequency of the modulation of the current carried by the charge-density wave as a function of the electric field and for the amplitudes of the harmonics of this modulated current. To account for a more realistic description of the sample we suppose that it is formed of multiple domains. We explain the low-frequency noise as the depinning of individual domains and the dip in d V/dI as resulting from the distribution of the electric critical fields of this assembly of domains. We have also studied the dV/dI variation for NbSe3 samples doped with tantalum and titanium. The shape of the dV/dI variation near the critical field gives a good indication of the distribution of the pinning centers inside the sample.

at 295 and 4.2 K. The shape of the hysteretic switching diagram at low magnetic field changes with temperature. The reversible behavior at higher fields involves two phenomena, a threshold current for magnetic excitations closely correlated with the switching current, and a peak in differential resistance characterized by telegraph noise, with an average period that decreases exponentially with current and shifts with temperature. We interpret both static and dynamic results at 295 and 4.2 K in terms of thermal activation over a potential barrier, with a current-dependent effective magnetic temperature.

Peng Xiong, Subgap and Above-Gap DifFerential Resistance Anomalies in
Superconductor —Normal-Metal Microjunctions, 20 SEPTEMBER 1993, 5 pages describes the results of differential resistance (dV/dI) measurement on high-transmittance Nb-Ag (or Al) microjunctions. At low bias, dV/dI has the conventional Blonder-Tinkham-Klapwijk double-dip structure plus a sharp single dip at zero bias. This zero-bias anomaly is completely suppressed by a modification in interface. It is insensitive to magnetic field. We relate it to the
electron phase-coherence effect in the proximity of superconducting gap potential A. Above A/e, dV/dI exhibits an anomalous peak, whose position is found to be proportional to A(T, H). 

    PNG
    media_image1.png
    573
    677
    media_image1.png
    Greyscale


C. Strunk, Resistance anomalies in superconducting mesoscopic Al structures, 1 MAY 1998, 13 pages describes resistance anomalies and excess voltages in one-dimensional mesoscopic superconductors. Great care has been taken to distinguish between intrinsic effects and spurious effects due to parasitic ac currents through the sample. The anomalies are absent very close to the magnetic phase boundary Tc(B) and appear when Tc is reduced by external perturbations like a rf field or a sufficiently high dc current. An interpretation in 
control experiment has been performed, in which a tunable local reduction of Tc has been achieved by using the Little- Parks effect of a loop integrated into the samples. Although many of the experimental findings fit into the scenario of nonequilibrium superconductivity, more theoretical work is required to provide a quantitative understanding of the behavior of the anomalous effects as a function of the various parameters like temperature, current, and magnetic field.

Vitali Savuskan, Selecting Single Photon Avalanche Diode (SPAD) Passive-Quenching Resistance: An Approach, IEEE SENSORS JOURNAL, VOL. 13, NO. 6, JUNE 2013, 7 pages describes In this analysis it has been shown that the time-independent models for DC characteristics fail to incorporate the true nature
of the SPAD and thus they fail to reproduce the standard measured DC result – an abrupt transition in the linear I-V curve. In the method presented here, a new voltage (Vb,real) is defined and is considered the “true” breakdown voltage.
This voltage is found by extrapolating the linear portion of the DC I-V curve backwards until the intercept with the x-axis (voltage) is found. The region between Vb,real and Vb (defined as the voltage where Iknee is found for the linear curve) is the quenching region, that is, in this region timely quenching
necessary for the operation of the device can be achieved. In order to have a functioning SPAD, the load resistance must be chosen so that the operating point in the “on” state remains in this region. The optimal quench resistor is obtained 
As a rule of thumb the value of the optimal quench resistor is approximately three times Vexcess / Iknee.

Drawings Objection
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	a memory unit configured to store a resistance lookup table in which resistance data is recorded according to a state of charge-temperature (SOC-T) condition of a battery (claim 1);
b.	storing a resistance lookup table in a memory unit, wherein the resistance lookup table records recording resistance data according to a state of charge-temperature (SOC-T) condition of a battery; (claim 5).  
Allowable Subject Matter
3.	Claims 1-10 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 5 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a battery resistance estimation apparatus. comprising:  a memory unit configured to store a resistance lookup table in which resistance data is recorded according to a state of charge-temperature (SOC-T) condition of a battery, update resistance data corresponding to a corresponding SOC-T condition to the weighted average, the new resistance data being one of; an average of the resistance data stored in the memory unit by the SOC-T condition, an average of a maximum and a minimum of the resistance data, and the maximum of the resistance data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-4 are allowed due to their dependency on claim 1.



The primary reason for the allowance of claim 5 is the inclusion of a battery resistance estimation method. comprising: storing a resistance lookup table in a memory unit,  the resistance lookup table  recording resistance data according to a state of charge-temperature (SOC-T) condition of a battery; calculating a weighted average between new resistance data and previously stored resistance data, the new resistance data being one of an average of the resistance data stored in the memory unit by the SOC-T condition, an average of a maximum and a minimum of the resistance data, and the maximum of the resistance data. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 6-10 are allowed due to their dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a). MPEP 714.14 state:  
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments. 
MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 
Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862

May 4, 2021